72 So.3d 320 (2011)
Randolph C. CLARK, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-4244.
District Court of Appeal of Florida, First District.
October 25, 2011.
Elizabeth Yerington, Assistant Regional Conflict Counsel, Jacksonville, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 11, 2011, the Court has determined that the notice of appeal failed to timely invoke its jurisdiction. Accordingly, the appeal is dismissed. The dismissal is without prejudice to the appellant's right to seek a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
BENTON, C. J., VAN NORTWICK, and SWANSON, JJ., concur.